Justice Ginsburg,
dissenting.
I would grant the application for a stay of execution. Before the International Court of Justice, in response to Mexico’s request for provisional measures, the United States rep*763resented: “[C]ontrary to Mexico’s suggestion, the United States [does] not believe that it need make no further effort to implement this Court’s Avena Judgment, and . . . would ‘continue to work to give that Judgment full effect, including in the case of Mr. Medellin.’ ” Request for Interpretation of the Judgment of SI March 200h in the Case Concerning Avena and Other Mexican Nationals (Mex. v. U. S.), 2008 I. C. J. No. 139, ¶ 37 (Order of July 16). I would invite the Solicitor General’s clarification of that representation very recently made to the international tribunal. Pending receipt and consideration of the Solicitor General’s response, I would defer action on Medellin’s submissions.